On Petition for Rehearing.
Lotz, J.
The appellant in support of its petition for a rehearing insists that this court did not consider the entire error presented by the record in admitting evidence to which objection was made. We desire to say that we gave the alleged error full consideration. We endeavored to groúp the objections all under one proposition and dispose of them all at the same time. That counsel may be convinced that we did not overlook any part of the evidence objected to, we set out that portion material for the determination of this question:
Ques.: “Do you know whether he (Zimmer) sold this stock of goods to Glenn ? ”
Ans.: “ I do. ”
Objection by counsel for defendant to the question for the reason that it is immaterial and irrelevant. Objection overruled.
Ans.: “Well, sir; about the 1st of April, somewhere about that date, Mr. Glenn came to me and told me — ”
Objection overruled.
Counsel for plaintiff: “We want to show further by this witness that this party took part in these negotiations and that he acted for the party, and that is really all he knows about the trade. ”
Ques.: “You may state, whether or not a sale was made by Zimmer to Glenn of that stock of goods, and how you know?”
Objection by counsel for defendant for the reason that it asks for a conclusion.
Objection overruled; exceptions allowed defendant.
Filed October 29, 1895.
Ans.: “I know that he purchased the stock of goods from Mr. Zimmer.”
Ques.: “When?”
Ans.: “Somewhere about the 15th of May.”
Ques.: “Do you know the terms of that purchase, Mr. Koerner?”
Ans.: “I did.”
Ques.: “State to the court what it and what they were?”
Objection by the defendant as to asking for a conclusion and as asking for hearsay testimony.
Objection overruled; exceptions granted defendant.
Ans.: “The terms were that he was to pay one thousand cash on the stock of goods and the balance as it could be spared. ”
It will be seen from this that the fact of a sale was testified to before any objection was made. If the answer yvas made before an objection could be interposed, the proper practice would have been to move to strike it out; but no such motion was made. The first objection came too late, and when made it was too general to be valid. It is difficult to see how reversible error could be predicated upon the admission of evidence concerning a fact, when that fact is already in evidence without any valid objection being interposed. Whether or not the testimony to which the objection was timely made was admissible, we need not and do not decide; but there are authorities which indicate that it is admissible. Thus a witness may state the fact that an agreement or contract had been made. Lawson Expert and Opin. Ev. p. 534; Lockett v. Mims, 27 Ga. 205.
There was no reversible error in admitting the evidence complained of, under the circumstances in this case.
Petition overruled.